 GASTONIACOMBEDYARN CORPORATION585GASTONIA COMBEDYARN CORPORATIONAND THREAD AND PROCESSINGDEPARTMENTSOF JEWEL COTTONMILLS, INC.andTEXTILE WORKERSUNION OF AMERICA, CIO,PETITIONER.Case No. 11-RC-590.July09,1954Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by theBoard on March 11, 1954,1 an election by secret ballot was conductedon April 7, 1954, under the supervision of the Regional Director forthe Eleventh Region, among the employees in the unit found appro-priate by the Board.Following the election a tally of ballots wasfurnished the parties.The tally shows that of approximately 743eligible voters, 700 cast ballots, of which 394 were for the Petitioner,59 were for the Intervenor, 238 were against both participating labororganizations, 6 were challenged, and 3 were void.On April 14, 1954, the Employer filed timely objections to conductaffecting the results of the election. In accordance with the Board'sRules and Regulations, the Regional Director conducted an investi-gation.On May 25, 1954, he issued and duly served upon the partieshis report on objections, finding the objections to be without meritand recommending that they be overruled. The Employer filed timelyexceptions to the Regional Director's Report.The Board has reviewed the Employer's objections to the conductof the election, the Regional Director's report, the exceptions thereto,and the entire record in this proceeding.For reasons hereinafterstated, we find the Employer's objections and exceptions to be withoutmerit.In substance, the Employer's objections allege the following : (1)The Petitioner's agents violated the "no electioneering" limits estab-lished by the Board's agent, and (2) prior to the election, agents ofthePetitionermade threatening statements to the Employer'semployees.Objection 1:The Regional Director reported that at a preelectionconference the Board agent in charge of the election set "no election-eering" limits, the prime purpose of which was to prevent electioneer-ing by any of the parties among the employees when they walkedfrom their place of employment to the polling place.2The Regional Director's investigation revealed that prior to theelection, the Petitioner announced at one of its meetings that anyvoter in need of transportation on the day of the election could obtain1Not reported in printed volumes of Board Decisions and Orders2 The polling place was the office of another company located across the street from theEmployer'spersonnel office.As the eligible voters worked in three different plants, ar-rangements were made to notify and release the voters by a team of observers.109 NLRB No. 87. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDa ride by telephoning the Petitioner's office. In connection with thisoffer, the Petitioner provided transportation to two employees, God-frey and Bridgman.' They were driven to a street corner near thepolling place by Lynch, one of the Petitioner's organizers.Also inthe car was Bell, a former employee of the Employer.Godfrey,Bridgman, and Bell got out of the car and walked to the polling place,but only Godfrey and Bridgman entered the polling place. Therewas no conversation from the time they left the car until they enteredthe polling place.The Regional Director's investigation did not sup-port the Employer's contention that Bell is an agent of the Peti-tioner, whose presence in the prohibited area violated the "no elec-tioneering" rule.The investigation revealed that while working forthe Employer, Bell had been an active adherent of the Petitioner.Since that time he moved to a town about 10 miles from Gastonia,and when in Gastonia visits at the Petitioner's office.The RegionalDirector found that Bell was not an agent of the Petitioner.The Employer's exceptions take issue with the Regional Director'sfactual findings.The Employer contends that contrary to the Re-gional Director's findings, the Petitioner's agents violated the "noelectioneering" limits by driving voters up to the door of the votingplace in full view of the voters, observers, and Board agents.TheEmployer further contends that it notified the Board agents of theseviolations, but the practice continued.The Employer's exceptionsspecifically deny the correctness of the Regional Director's findingthat in no instance did any of the Petitioner's representatives enterthe "no electioneering" area during the time the polls were open.The Employer also specifically excepts to the Regional Director's find-ing that Bell was not an agent of the Petitioner. It contends that thePetitioner permitted Bell to be its spokesman, and that no limitationwas ever communicated to the Employer with respect to Bell's appar-ent authority to speak and act for the Petitioner. The Employer's ex-ceptions, however, do not advert to any specific evidence which con-troverts the Regional Director's conclusions as to Bell's agency rela-tionship with the Petitioner.The Employer submitted evidence to show that during the after-noon voting period, its attorney and personnel director observed aRiviera type Buick automobile drive up to the polling place on sev-eral occasions, and each time discharged passengers who went intothe polling place.The Regional Director states that the driver of thiscar was not identified. The Regional Director's investigation showedthat shortly after the polls opened for the afternoon voting, the Em-3 The Petitioner also provided transportation to another employee who is not identifiedin the report. GASTONIA COMBED YARN CORPORATION587ployer's attorney telephoned the Board agent in charge at the pollingplace and informed him that the Petitioner's representatives weredriving votersrightup to the door of the polling place, and that heconsidered this action a violation of the "no electioneering" rule.The Board agent immediately,and at frequent intervals thereafter,checked the"no electioneering"area, but saw nothing to confirm theinformation he had received.In its exceptions,the Employer contends that these activities wereconducted by an agent of the Petitioner.The Employer also allegesthat no effort was made to check to see if the Petitioner was violatingthe "no electioneering"rule.In support of this allegation,it contendsthat the Board agent told the Employer's attorney that he"could notpolice the electioneering limits." It further contends that its attorneyand personnel director watched the polling area after reporting thealleged violations to the Board agent,and did not see either of theBoard agents outside the polling place.We find it unnecessary in this case to determine whether or not anyof the Petitioner's representatives did, in fact,drive employees up tothe polling place.The Board has held that the mere presence of unionrepresentatives at or near the polling place, without any proof ofelectioneering or other improper conduct,is not prejudicial and insuf-ficient grounds for setting aside an election'The Board has alsoheld that transporting voters to the polls is not objectionable,unlessaccompanied by other conduct clearly prejudicial to the freedom ofthe employees to choose their bargaining representative by secret bal-lot."As the Employer's exceptions do not advert to any evidencewhich indicates that there was any electioneering or other improperconduct on the part of the Petitioner's representatives at the pollingplace, we do not believe that this objection raises any substantial issuewith respect to the conduct of the election.Objection 2:The Regional Director's investigation revealed thatapproximately 2 weeks before the date of the election 2 employees,Smith and Robinson,were distributing literature for the Intervenorin front of 1 of the Employer's plants.At the same time Freeman,one of the Petitioner's organizers,was distributing literature for thePetitioner a few feet from the two employees.During the course ofthe distribution,Freeman asked Smith if she was not ashamed toFruehauf Trailer Company,106 NLRB 182;Darling RetailShopsCorp,102 NLRB464, 465;Moyer&Pratt, Inc.,100 NLRB 1147;Southwestern Electric Service Company,90 NLRB 457,458-459;Cities Service Ozl Co. of Pennsylvania (Marine Division), 87NLRB 324, 330;Mutual Distributing Company,83 NLRB 463, 464;Craddock-Terry ShoeCorporation,80 NLRB 1239.6 Reidbord BrosCo , 99NLRB127, 130;Hoague-Sprague Corporation,80 NLRB 1699,1701CfGong Bell Manufacturing Co,108 NLRB 1314;Federal SilkMills, 107 NLRB876. 588DECISIONS OF NATIONAL LABOR RELATIONS POARDhand out AFL leaflets. After a brief discussion on this point, Free-man told Smith that she might as well join the Petitioner, that shewould have to sooner or later or she would be looking for anotherjob.After a brief argument, Smith and Robinson left.About a weeklater, Smith related the incident to her foreman and asked whether itwould be possible for the Petitioner to get her discharged if it was suc-cessful in the forthcoming election.Her foreman laughed and ad-vised her not to pay any attention to it. The Regional Director foundthat this allegation did not raise substantial and material issues, andrecommended that it be overruled.The Employer generally excepts to the Regional Director's find-ings of fact and conclusion of law as to this objection. The Employer,however, does not specify the grounds for its exception.We believe that this single coercive remark, made about 2 weeksbefore the election, is too isolated in nature to constitute substantialinterference and thus warrant setting aside an election involvingsome 700 employees.'Under all the circumstances, we agree with the Regional Director'sconclusion that the facts revealed by the entire investigation do notraise substantial or material issues respecting the outcome of the elec-tion so as to warrant setting it aside.Accordingly, no useful purposewould be served by holding a hearing on the objections, as the Em-ployer requests.7The Employer's objections to conduct allegedlyaffecting the results of the election are therefore overruled.As the Petitioner has received a majority of the valid votes cast,we shall certify the Petitioner as the exclusive bargaining repre-sentative of the employees in the appropriate unit.[The Board certified the Textile Workers Union of America, CIO,as the designated collective-bargaining representative of the employ-ees of Gastonia Combed Yarn Corporation and Thread and Process-ing Departments of Jewel Cotton Mills, Inc., Gastonia, North Caro-lina, in the unit heretofore found appropriate.]MEMBER PETERSON took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.6Morganton Full Fashioned Hosiery Company,Huffman Full Fashioned Hosiery Mills,Inc.,107 NLRB 1534;GeneralMotorsCoiporation, Central Foundry Division,107 NLRB1096 ;Poinsett Lumber and Manufacturing Company,107 NLRB 234;E. I. DuPont deNemours&Company, Inc,Construction Division,Savannah River Plant,105 NLRB 710.7 Contrary to the Employer's assertion,the Board'sRules and Regulations do not requirethat the Board order a hearing whenever there is conflicting evidenceSection 102 61 ofthe Board's Rules and Regulations provides that the Board"may decide the matter forth-with upon the record,or may make other disposition of the case."Continuing,it statesthat the Board"may" direct a hearing if the exceptions appear to raise substantial andmaterial issues